 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DEWAYNE LEE TURNER,                       No. 2:18-CV-2796-TLN-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    KENNETH LLOYD ROSENFELD, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) Kenneth Lloyd Rosenfeld,

 9   plaintiff’s criminal defense attorney; and (2) the Sacramento County Superior Court. Plaintiff

10   claims defendant Rosenfeld “acted as Judge, DA, attorney, Jury, and Convictioner” in his

11   criminal case over 30 years ago. Doc. 1, p. 3. According to plaintiff, defendant Rosenfeld “kept

12   pushing the court that I was guilty” despite his innocence. Id.

13

14                                            II. DISCUSSION

15                  When a state prisoner challenges the legality of his custody and the relief he seeks

16   is a determination that he is entitled to an earlier or immediate release, such a challenge is not

17   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a writ

18   of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda,

19   131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.

20   1995) (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief
21   alleges constitutional violations which would necessarily imply the invalidity of the prisoner’s

22   underlying conviction or sentence, or the result of a prison disciplinary hearing resulting in

23   imposition of a sanction affecting the overall length of confinement, such a claim is not

24   cognizable under § 1983 unless the conviction or sentence has first been invalidated on appeal, by

25   habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-

26   84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to
27   malicious prosecution action which includes as an element a finding that the criminal proceeding

28   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)
                                                        2
 1   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

 2   attempt to challenge substantive result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding

 3   that § 1983 claim was cognizable because challenge was to conditions for parole eligibility and

 4   not to any particular parole determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005)

 5   (concluding that § 1983 action seeking changes in procedures for determining when an inmate is

 6   eligible for parole consideration not barred because changed procedures would hasten future

 7   parole consideration and not affect any earlier parole determination under the prior procedures).

 8                   In this case, success on the merits of plaintiff’s claim against defendant Rosenfeld

 9   would necessarily imply the invalidity of his underlying criminal conviction because it would

10   mean plaintiff received ineffective assistance of counsel, and plaintiff has not alleged the

11   underling criminal conviction has been invalidated or otherwise set aside. Plaintiff’s claim is,

12   therefore, not cognizable under § 1983.

13

14                                          III. CONCLUSION

15                   Because it does not appear possible that the deficiencies identified herein can be

16   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

17   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

18                   Based on the foregoing, the undersigned recommends that this action be dismissed

19   for failure to state a claim.

20                   These findings and recommendations are submitted to the United States District
21   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

22   after being served with these findings and recommendations, any party may file written

23   objections with the court. Responses to objections shall be filed within 14 days after service of

24   objections. Failure to file objections within the specified time may waive the right to appeal. See

25   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

26   Dated: November 2, 2018
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        3
